Citation Nr: 0636661	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for right breast 
carcinoma, status post right modified radical mastectomy.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for myocardial 
infarction, status post coronary artery bypass.

3.  Entitlement to service connection for arthritis of 
multiple joints with history of left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1964.  She had active duty for training from March 1976 to 
August 1976, and from October 1976 to September 1978.  A VA 
Form 70-3101-4, responded to in March 1997, noted that the 
veteran's exact dates of active duty for training could not 
be verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In April 2005 the veteran appeared at the RO before the 
undersigned Veterans Law Judge and delivered sworn testimony 
regarding the issues on appeal.  This case was previously 
before the Board in July 2005 and was remanded for additional 
development.

The issue of entitlement to service connection for arthritis 
of multiple joints with history of left ankle sprain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
VA estrogen treatment resulted in the veteran's development 
of breast cancer.

2.  The competent medical evidence does not reveal that the 
VA chemotherapy treatment undergone by the veteran resulted 
in myocardial infarction.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for right breast 
carcinoma, status post right modified radical mastectomy, 
based on additional disability due to VA treatment, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).

2.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for myocardial 
infarction, status post coronary artery bypass, based on 
additional disability due to VA treatment, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via August 2005 letter, the veteran was informed of the 
evidence and information necessary to substantiate the 
claims, the information required to enable VA to obtain 
evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claims, and the evidence that should be submitted if 
the claimant did not desire VA to obtain such evidence on her 
behalf.  The VCAA letter informed the veteran that she should 
submit any evidence in her possession pertinent to the 
claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claims were 
readjudicated after she received all critical notice, and she 
has had an opportunity to respond (see April 2006 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  The veteran has received 
notice regarding the assignment of a disability rating and 
effective date for the award of any benefit sought.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records, as well 
as the veteran's Social Security Administration records.  The 
veteran has undergone an examination that has addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  

Legal criteria and analysis

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed her § 1151 claims in March 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.

The veteran asserts that she developed breast cancer as a 
result of undergoing VA estrogen treatment beginning in 1997.  
The veteran asserts that an April 1999 VA right breast biopsy 
pathology revealed "estrogen based cancer."  The April 1999 
pathology report, in the section entitled MICROSCOPIC/OTHER 
STUDIES/CONSULTATIONS & COMMENTS contained the following: 
Greater than 75% of malignant cells show strong 
immunoreactivity for estrogen and progesterone proteins.  
Also in support of her claim, the veteran submitted a 
newspaper article concerning breast cancer.  The article 
noted that avoiding hormone replacement therapy might help 
lower the risk of breast cancer.

In an August 2004 response to a VA request for a medical 
opinion concerning the veteran's assertion regarding VA 
estrogen treatment, a VA physician (S.D.W., M.D.) stated, in 
pertinent part, as follows: 

1.  Was prescription estrogen at least as 
likely as not the cause of the breast 
cancer?

No; while estrogen replacement may 
increase the likelihood of breast cancer, 
most breast cancers are not associated 
with estrogen replacement.

2.  Was taking estrogen a known risk 
factor for cancer when the medication was 
prescribed?

No.

3.  Did the veteran have other risk 
factors for breast cancer?

Unfortunately, breast cancer is a common 
disease in women.  Most women who develop 
breast cancer do not have other risk 
factors beyond gender.

4.  Is there a distinction between 
bein[g] prescribed estrogen and the 
pathology report

Her tumor was positive for estrogen and 
progesterone receptors.  This has no 
significance at all regarding the cause 
of her breast cancer.

The most probative evidence in this case is the August 2004 
VA physician's opinion.  The physician noted that prior to 
rendering his opinion he had reviewed the veteran's 
"chart."  He stated that it was not as likely as not that 
prescription estrogen was the cause of the veteran's breast 
cancer.  Further, in direct response to the veteran's 
contention concerning the language contained in the April 
1999 pathology report, the physician, while acknowledging 
that her tumor was positive for estrogen and progesterone 
receptors, stated that such a finding had "no significance 
at all regarding the cause of her breast cancer."  

The Board notes that there is no medical opinion that 
contradicts the opinion given by the August 2004 VA examiner.  
The Board here observes that the aforementioned newspaper 
article submitted by the veteran is not accompanied by any 
medical opinion of a medical professional, and it fails to 
demonstrate with a degree of certainty the relationship 
between the veteran's breast cancer and estrogen treatment.  
As such, the article does not contain the specificity to 
constitute competent evidence of the claimed medical nexus.  
Sacks v. West, 11 Vet. App. 314 (1998).  The Board also 
acknowledges the veteran's contention that the August 2004 VA 
opinion was insufficient, in that it was obtained without a 
physical examination.  The Board notes, however, that there 
is no indication that the August 2004 reviewing physician 
believed that a physical examination was necessary in order 
to render an opinion concerning this issue.  Further, there 
is no indication that the opinion was based on an inaccurate 
factual premise or was unsupported by the clinical evidence 
of record.

In short, none of the medical records suggests that any VA 
estrogen treatment resulted in the veteran's development of 
breast cancer, or that she developed any breast cancer due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.

The veteran is also claiming that her course of VA 
chemotherapy (in treating her breast cancer) resulted in a 
myocardial infarction.  In support of her claim, she points 
to an October 1999 private hospital discharge summary that 
noted a diagnosis of "chest pain most likely secondary to 
subendocardial myocardial infarction, acute versus ischemia 
versus myocarditis secondary to chemotherapy."

At a July 2004 VA cardiology examination, it was noted that 
the veteran had undergone a mastectomy in April 1999 and, 
following a normal echocardiogram, was started on 
chemotherapy.  It was noted that she suffered a myocardial 
infarction in October 1999.  It was indicated that she now 
occasionally had atypical chest pain.  The VA physician 
(R.H.S.,M.D.) commented, in pertinent part, as follows:

After reviewing her C-file, in my opinion 
the chemotherapy that she received in no 
way is related to increased risk of 
atherosclerosis.  There is a risk for 
cardiomyopathy due to myocardial 
toxicity, however she suffered a 
myocardial infarction from coronary 
artery disease, which is unrelated to the 
chemotherapy.

While the October 1999 private hospital discharge summary did 
note a diagnosis of "chest pain most likely secondary to 
subendocardial myocardial infarction, acute versus ischemia 
versus myocarditis secondary to chemotherapy," the Board 
observes that the October 1999 discharge summary contained no 
rationale or explanation for the relevant portion concerning 
chemotherapy.  Further, in addition to the opinion from the 
July 2004 VA examiner, two other VA physicians have provided 
opinions concerning a possible relationship between the 
veteran's chemotherapy treatment and her myocardial 
infarction, and these opinions concur with that rendered by 
the July 2004 VA examiner.  In March 2004 a VA physician 
(S.W., M.D.) reviewed the veteran's claims file and stated as 
follows:

With respect to the questions whether the 
[veteran's] myocardial infarction was 
chemotherapy induced, my opinion is that 
it was not based on the fact that 
chemotherapy is not associated with 
obstructive coronary artery disease.  
Cardiac toxicity from chemotherapy 
particularly, Adriamycin is characterized 
by cardiomyopathy with left ventricular 
dysfunction and falling ejection 
fraction.  The [veteran] had other risks 
factors that were more important than the 
chemotherapy, particularly, long time 
cigarette smoking and elevated 
cholesterol levels.  Although, the first 
record of her cholesterol level was in 
1997 it is likely that she had elevated 
cholesterol levels previously, if 
checked.  Therefore, it is my opinion 
that it is unlikely that the chemotherapy 
caused the myocardial infarction.

In like manner, an August 2004 VA physician (S.D.W., M.D.) 
essentially stated that the veteran's myocardial infarction 
was not chemotherapy induced.  The physician noted other risk 
factors, including a history of heavy smoking.

The March 2004, July 2004, and August 2004 VA opinions were 
all based on a review of the veteran's claims file, and the 
opinions each contained a rationale for the opinion given.  
In sum, the preponderance of the medical evidence of record 
does not show that VA chemotherapy treatment resulted in the 
October 1999 myocardial infarction.  Even were the Board to 
consider the October 1999 private discharge diagnosis as 
somehow equal to the three VA opinions to the contrary, the 
Board notes that there is no competent medical evidence 
suggesting that the veteran's myocardial infarction was due 
to any carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in administering the chemotherapy.

While the Board does not doubt the sincerity of the veteran's 
belief regarding these claims, and the veteran's statements 
in this regard have been reviewed, the veteran is not 
competent to offer evidence which requires medical knowledge, 
such as the question of whether a chronic disability is 
currently present or a determination of etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for right breast carcinoma, 
status post right modified radical mastectomy is denied.

The claim of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for myocardial infarction, 
status post coronary artery bypass is denied.


REMAND

A review of the claims folder reveals that the issue of 
entitlement to service connection for arthritis of multiple 
joints with history of left ankle sprain, is not yet ready 
for appellate review.

Service medical records indicate that the veteran made 
complaints related to the left ankle during periods of active 
duty for training.  A DA Form 2173 (with accompanying 
statement and medical record) dated in September 1982 reveals 
that the veteran "turned" her left ankle while performing 
active duty for training on August 15, 1982.  A June 1989 
service medical record reveals that the veteran had twisted 
her ankle two or three days prior, and that X-rays showed 
some tissue swelling.  A hand-written entry on a July 1989 
service examination indicated (in an apparent reference to 
the June 1989 service medical record) that the veteran had 
twisted her left ankle while performing active duty for 
training.

The file also contains a June 1990 Line of Duty 
Investigation.  This report noted that the veteran had been 
involved in an automobile accident in May 1990; findings 
noted that the accident had occurred "IN LINE OF DUTY."  
The June 1990 line of duty investigation and associated 
medical records formed the basis of the RO's April 1996 
decision to award the veteran service connection for a right 
knee injury sustained in the May 1990 accident.  The veteran 
has essentially asserted (including at her Board hearing), 
that she may have sustained additional injuries at that time, 
including to her hands.

While the veteran has undergone examinations revealing that 
she has diagnoses including left ankle arthritis, there does 
not appear to be any examination that addresses whether such 
disorder is related to her active service.  Further, as a 
service medical record noted that rheumatology testing was 
recommended, the Board finds that a determination of whether 
the veteran has "systemic arthritis" would be useful to the 
Board's appellate adjudication.  Accordingly, as the nature 
and etiology of the disability at issue is unresolved, an 
examination is necessary prior to final appellate review.

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

The Board additionally notes that the veteran's service 
medical records are incomplete.  In particular, the Board can 
find no records relating to the period of active service from 
July 1963 to April 1964.  It is unclear from the record as to 
whether these records are available as there is no 
documentation of record to this effect.  Accordingly, the 
Board finds that these service medical records should be 
obtained, if available, and reviewed before adjudicating this 
claim.

Accordingly, this case is REMANDED for the following:

1.  Contact the appropriate source(s) and 
make another attempt to verify the 
veteran's exact and complete dates of 
active duty for training and inactive 
duty training. 

2.  Contact the appropriate source(s) and 
attempt to secure the veteran's service 
medical records pertaining to the period 
of active service from July 1963 to April 
1964.  If there are no additional 
available service medical records, that 
fact should be documented in the record 
on appeal.

3.  The RO should then arrange for the 
veteran to be scheduled for the 
appropriate VA examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current left ankle or any other 
joint disorder that is related to her 
active military service.  The examiner is 
also requested to state whether the 
veteran has "systemic" or rheumatoid 
arthritis.  The examiner must explain the 
rationale for all opinions given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


